                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



DAVID KINLOCK and JOSE SALCEDO,
on behalf of themselves and all others similarly
                                                       Civ. No. 2:19-00962 (WJM) (MF)
situated,

              Plaintiffs,
                                                            ORDER ADOPTING
                                                              REPORT AND
       v.
                                                            RECOMENDATION
HEALTHPLUS SURGERY CENTER, LLC,

              Defendant.


WILLIAM J. MARTINI, U.S.D.J.:
        THIS MATTER comes before the Court upon the Report and Recommendation
of Magistrate Judge Mark Falk. ECF No. [12]. Plaintiffs David Kinlock and Jose
Salcedo initially filed their complaint in New Jersey Superior Court and Defendant
HealthPlus Surgery Center, LLC (“HealthPlus”) removed to this Court. In response to
Plaintiffs’ motion for remand, Judge Falk issued a Report and Recommendation, which,
for the reasons set forth below, the Court ADOPTS in full.
       I.     BACKGROUND
        HealthPlus is a surgical center located in Saddle Brook, New Jersey. ECF No. [1-
1], Exhibit B (“Compl.”) ¶ 10. Plaintiffs are New Jersey citizens and former patients at
HealthPlus who underwent surgical procedures between January 1, 2018 and September
7, 2018. Id. ¶¶ 7–8. On September 7, 2018, the New Jersey Department of Health
ordered HealthPlus to close due to its failure to properly maintain sterile medical
hardware and instruments. Id. ¶ 11. In December 2018, HealthPlus mailed form notices
to approximately 3,700 former patients—including Plaintiffs—notifying the recipients of
their potential exposure to HIV, Hepatitis B, and Hepatitis C (“the Notice”). Id. ¶¶ 13–
14. The Notices explained that due to HealthPlus’ “lapses in infection control in
sterilization/cleaning instruments” they would offer recipients a “single ‘free’ blood test.”
Id. ¶¶ 15–17. The Notices stated that “it is important to know your infection status
regarding these diseases, because there are medical treatments available.” Id. The
Notices did not elaborate on any specific treatment options for those who contract
infections.



                                             1
       Based on these facts, Kinlock 1 filed this putative class action on behalf of
approximately 3,700 HealthPlus patients on January 3, 2019, alleging that the “single free
blood test” is wholly inadequate in addressing the needs and safety of the putative class.
Id. ¶¶ 1–2. Plaintiffs seek injunctive relief in the form of a court-administered medical
monitoring program for class members. Id. ¶ 5. Plaintiffs seek to represent “[a]ll New
Jersey citizens who received a form notice from Defendant which was identical or
substantially similar to [the Notices].” ECF No. [1-1] at 30.
        On January 23, 2019, HealthPlus removed the case to this Court invoking federal
diversity jurisdiction under CAFA. Plaintiffs moved to remand on January 28, 2019 on
the grounds that the requirements for jurisdiction under CAFA are not satisfied because
all the parties involved are New Jersey citizens. On April 23, 2019, Judge Falk issued a
Report and Recommendation recommending remand. ECF No. [12]. HealthPlus
objected, ECF No. [14], and Plaintiffs filed a response to HealthPlus’ objections, ECF
Nos. [15] & [16].
       II.     STANDARD OF REVIEW
       Motions to remand to state court are dispositive motions. In re U.S. Healthcare,
159 F.3d 142, 146 (3d Cir. 1998). With respect to dispositive motions, such as Plaintiffs’
remand motion here, the district court reviews de novo those portions of the magistrate
judge’s report and recommendation to which a litigant objects. 28 U.S.C. § 636
(b)(1)(C); Fed. R. Civ. P. 72(b). New Jersey Local Rule 72.1(c)(2) further requires that
objections “shall specifically identify the portions of the . . . recommendations or report
to which objection is made and the basis of such objection.” N.J.L.R. 72.1(c)(2).
       III.    DISCUSSION
               A. The Motion to Remand
        A party asserting federal jurisdiction has the burden of showing, at all stages of the
litigation, that the federal court has jurisdiction and that the case is properly before the
federal court. Judon v. Travelers Prop. Cas. Co. of Am., 773 F.3d 495, 500 (3d Cir.
2014). Federal courts are courts of limited jurisdiction and have jurisdiction over cases
that either present a question of federal law or complete diversity among the parties. 28
U.S.C. §§ 1331–32. The Class Action Fairness Act of 2005 (“CAFA”), however, created
an exception to this strict rule and allows for jurisdiction in federal courts over class
actions when three requirements are met: (1) the amount in controversy exceeds
$5,000,000, (2) the parties are minimally diverse, and (3) the class consists of at least 100
or more members. Standard Fire Ins. Co. v. Knowles, 133 S. Ct. 1345, 1348 (2013);

1
  Shortly after Kinlock filed this action, he tested positive for Hepatitis B. On January 16, 2019,
Plaintiffs filed an Amended Complaint adding Jose Salcedo as a named plaintiff to represent
those class members who had not tested positive for Hepatitis B. Although Plaintiff Kinlock is
listed as a party in this matter, it appears he was voluntarily dismissed from the state court action
prior to removal. ECF No. [2-1] at 6–7.

                                                 2
Gallagher v. Johnson & Johnson Consumer Co. Inc., 169 F. Supp. 3d 598, 601 (D.N.J.
2006).
        Here, the Court finds that Magistrate Judge Falk issued a thorough,
comprehensive, and well-reasoned Report and Recommendation. The Report examined
the jurisdictional question in detail and recommended that the Court find it lacks
jurisdiction. ECF No. [12]. HealthPlus articulates three overlapping objections, which,
at bottom, urge the Court to find that even if the class definition explicitly limits
Plaintiffs’ class to New Jersey citizens, Plaintiffs have impliedly pleaded a class that
includes non-New Jersey residents based on certain general references to the Notice
recipients in the Amended Complaint. ECF No. [14] at 6–13. In response, Plaintiff
argues that Defendant’s objection simply “recycle” its prior arguments articulated in
opposition to remand that improperly urge the Court to ignore Plaintiff’s class definition
as set forth in the Amended Complaint. ECF No. [16].
        The Court finds Defendant’s objections without merit. A plaintiff is the master of
his complaint and may construct a proposed class however he so chooses, including to
intentionally to avoid jurisdiction under CAFA. Morgan v. Gay, 471 F.3d 469, 474 (3d
Cir. 2006); Kendall v. CubeSmart L.P., No. 15-6098, 2015 WL 7306679, at *3 (D.N.J.
Nov. 19, 2015). Whether a court has diversity jurisdiction depends on the citizenship of
the proposed class members, which is determined by reference to the proposed class
definition. Gallagher, 169 F. Supp. 3d at 602–04 (citing In re Hannaford Bros. Co.
Customer Data Sec. Breach Litig., 564 F.3d 75 (1st Cir. 2009)).
       Here, as Judge Falk’s Report and Recommendation notes, Plaintiff places two
contingencies on class membership: (1) New Jersey citizenship, and (2) receiving a
Notice from HealthPlus. The plain language of the Plaintiffs’ putative class definition
leaves no room for uncertainty about the requirements for class membership, and the
Court need not look beyond the putative class definition. However, even if the Court
were to look to the other allegations in the Amended Complaint, Defendant’s argument
that Plaintiffs’ reference to the Notice recipients creates diversity belies the plain
language of Plaintiffs’ pleading: “This is a class action brought on behalf of the over
3,700 New Jersey citizens who received a form notice form Defendant . . . .” Compl. ¶ 1.
The Court declines Defendant’s invitation to contort “stray allegations from other parts of
the pleading to define the class” when the class definition expressly limits class
membership to only New Jersey citizens and unequivocally excludes citizens of all other
states. Gallagher, 169 F. Supp. 3d at 604. The Court accordingly rejects Defendant’s
objections and adopt Judge Falk’s Report and Recommendation as to the motion to
remand in full.
             B. Attorneys’ Fees
      Neither party objected to that portion of Judge Falk’s Report and
Recommendation recommending the Court decline to award attorneys’ fees and costs.
An “[o]rder remanding a case may require the payment of just costs and any actual


                                            3
expenses, including attorneys’ fees, incurred as a result of the removal.” 28 U.S.C.
§ 1447(c). However, absent unusual circumstances, the court may award attorneys’ fees
only where the removing party lacked an objectively reasonable basis for removal.”
Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Although the Court lacks
federal jurisdiction, the Court agrees with Judge Falk’s Report and Recommendation that
attorneys’ fees are unwarranted. Jurisdictional analysis under CAFA is complex, and it
cannot be said that HealthPlus had an objectively unreasonable basis for removal.
      IV.    CONCLUSION
       For the foregoing reasons, the Report and Recommendation is adopted in full and
the case is remanded to the New Jersey Superior Court.


Dated: June 18, 2019


                                                   /s/ William J. Martini
                                                 WILLIAM J. MARTINI, U.S.D.J.




                                          4
